Citation Nr: 1020687	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1981.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran testified in support of these claims at a video 
conference hearing held before the undersigned Veterans Law 
Judge in May 2008.  A transcript of the hearing testimony is 
of record.

This case was previously before the Board in August 2006, 
July 2008 and June 2009, wherein it was remanded for 
additional development and due process considerations.  The 
case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  Obstructive sleep apnea was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.

2.  An anxiety disorder was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in December 2002 and 
May 2005 from the agency of original jurisdiction (AOJ) to 
the appellant.  These letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  However, 
the notice elements required by Dingess/Hartman were provided 
to the appellant after the initial adjudication.   
Nevertheless, the appellant's claim was readjudicated 
thereafter and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for obstructive sleep 
apnea and an anxiety disorder.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
Veteran's obstructive sleep apnea and anxiety disorder were 
incurred during or as a result of his military service.  The 
Board points out that the Veteran does not allege, nor does 
the evidence support, demonstrable continuity of 
symptomatology during his military service or the intervening 
years after his discharge from service and the initial 
diagnosis.  According to the medical evidence of record, the 
Veteran was first diagnosed with possible obstructive sleep 
apnea in 2002 and an anxiety disorder in 2003, many years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  See also 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation  . . . "). 

The Board acknowledges that the Veteran alleges that his 
obstructive sleep apnea and anxiety disorder are related to 
his military service; he states that he developed these 
disorders in service in 1980, in Fort Lauderdale, Florida, 
while tasked with digging up dead bodies during the Haitian 
Cuban boat lift.  However, there is no evidence that he was 
part of the Haitian Cuban boat lift.  In this regard, there 
is no verification of the Veteran's participation in this 
activity during the Veteran's period of active duty, there is 
no medical nexus evidence of record otherwise linking his 
obstructive sleep apnea and anxiety disorder to his military 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In particular, the Board notes that a search of the Veteran's 
service personnel records indicate that the Veteran was 
assigned to the US Coast Guard Station, Fort Lauderdale 
during the 1980 Mariel Boat Lift, but do not confirm that the 
Veteran participated in any of the operations; likewise, the 
historical account indicates that bodies were recovered at 
sea, but does not confirm any operation of "digging up" 
bodies on shore.  Thus, his allegations remain 
unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  As such, in the absence 
of any evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran's currently diagnosed obstructive sleep apnea and 
anxiety disorder were incurred during his active service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In conclusion, although the Veteran asserts that his current 
obstructive sleep apnea and anxiety disorder are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
The Board observes that objective medical evidence generally 
is required to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a).  While the Board finds that the Veteran is 
competent to report that he has obstructive sleep apnea and 
anxiety disorder and that he believes it is related to his 
military service, little probative weight can be assigned to 
his statements associating his obstructive sleep apnea and 
anxiety disorder to his service, as the Board deems such 
statements to be less than credible.  In this regard, the 
Board points out the absence of any corroborating medical 
evidence supporting his assertions, such as evidence of 
obstructive sleep apnea and anxiety disorder during service 
or for many years thereafter, in and of itself does not 
render his statements incredible, such absence is for 
consideration in determining credibility.   Similarly, the 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal 
relationship between his obstructive sleep apnea or anxiety 
disorder and active service. While the Veteran's contentions 
have been considered carefully, these contentions are 
outweighed by the medical evidence of record, which does not 
demonstrate that his obstructive sleep apnea and anxiety 
disorder are attributed to active service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claims.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claims for service connection for obstructive sleep 
apnea and anxiety disorder.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for anxiety disorder is 
denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


